32 So. 3d 85 (2009)
In the Interest of A.O., T.O., and J.O., Jr., children.
J.O., Sr., Appellant,
v.
Department of Children and Family Services and Guardian Ad Litem Program, Appellees.
No. 2D08-3787.
District Court of Appeal of Florida, Second District.
August 26, 2009.
Linda C. Clark of Linda C. Clark, P.A., Tampa, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Kimberly G. Gore, Assistant Attorney General, Tampa, for Appellee Department of Children and Family Services.
Jennifer S. Paullin of Guardian ad Litem Program, Orlando, for Appellee Guardian ad Litem Program.
PER CURIAM.
The Department of Children and Family Services has conceded that the dependency order should be reversed because it lacks adequate findings of fact. It has further conceded that the evidence was insufficient to support an adjudication of dependency. We agree. Accordingly, we reverse and remand with directions to return the children to their father.
Reversed and remanded.
FULMER, NORTHCUTT, and SILBERMAN, JJ., Concur.